EXHIBIT 10.2 ADDENDUM signed this day of May 2013, between SOCIAL GEEK MEDIA INC., a body duly incorporated as per the laws of Canada, having its head office at 15, rue Des Érables, St-Sauveur, Québec, Canada JOR 1R) (Hereinafter “SMG”), and Patrick Aubé, businessman, having a place of business at 15 rue des Érables, St-Sauveur, Québec, Canada J0R 1R0 (Hereinafter “Aubé”), And Technologies Scan Corp, a body duly incorporated as per the laws of Nevada, having a place of business at 331 Labelle, St-Jérôme, Québec, J7Z 5L2 (Hereinafter “TENP”). Whereas on or about May2013, the Parties entered into a Binding Licence agreement whereby TENP agreed to purchase from SGM a licence for the Proteina21 products for the United States the whole in accordance with the terms of the said Licence Agreement; Whereas the parties wish to amend the said Licence agreement to give Techno options to acquire rights for both Canada and Europe, the whole in accordance with the following: THE PARTIES AGREE AS FOLLOW: 1. The preamble is an integral part of the present agreement; 2. The following paragraphs shall be added to the Licence Agrement to form part hereof: 1 2.6Techno shall have an exclusive one (1) year option to acquire the rights for Canada as well as the established client base, the whole as more fully described in Schedule E on terms to be agreed upon by the parties negotiating in good faith; 2.7Techno shall also have an exclusive two (2) years option to acquire the rights to Europe, the whole as more fully described in Schedule F attached herewith, on terms to be agreed upon by the parties negotiating in good faith; 3. All other terms of the Licence Agreement shall remain unchanged; IN WITNESS WHEREOF the parties hereto have set their hand and seal as of the day and year first above written. SOCIAL MEDIA GEEK INC. Per: PATRICK AUBÉ TECHNOLOGIES SCAN CORP Per: 2
